                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                 CRIMINAL NO. 18-10101-RWZ


                                UNITED STATES OF AMERICA

                                                  v.

                                          RAMON SOSA


                                MEMORANDUM OF DECISION

                                         October 22, 2019


ZOBEL, S.D.J.
        Defendant Ramon Sosa (“Sosa” or “defendant”) is charged with possession with

intent to distribute cocaine and cocaine base, 21 U.S.C. § 841(a)(1) (Count I), being a

felon in possession of a firearm and ammunition, 18 U.S.C. § 922(g)(1) (Count II), and

possession of a firearm in furtherance of a drug trafficking crime, 18 U.S.C. §

924(c)(1)(A) (Count III). He moves to suppress a statement he made to police officers

after his arrest on the ground that it was not voluntary. Following an evidentiary hearing

and arguments of counsel, the motion (Docket # 59) is denied.

I.     Findings of Fact1




1       Defendant filed an ambulance report (Docket # 59-5) and hospital records (Docket # 59-6) under
seal. But both parties extensively quote from these documents in their unsealed filings and the
documents were admitted as exhibits, without objection, at the evidentiary hearing. The documents are
therefore unsealed, but only to the extent the parties and the court quote to them.
       A.     Execution of Search Warrant and Arrest of Defendant

       On January 23, 2018, around 3:00 p.m., federal and state law enforcement

officers arrived at an apartment in Malden, Massachusetts, to execute a search warrant

and investigate Sosa’s alleged drug distribution. Detective Salvatore Gennetti

(“Gennetti”) and several other officers entered the apartment, while Sergeant Steven

Fitzpatrick (“Fitzpatrick”) monitored the perimeter of the building from his police cruiser.

       The officers knocked on the apartment door and announced their presence.

When no one answered, they forced entry. Two individuals, Ralph Bonano Jr. and

Diane Shea, were in the living room. Officers searched and cleared one bedroom of the

apartment and forced open the locked door to a second bedroom, which Diane Shea

stated was Sosa’s. No one was inside that bedroom, but one of the officers noticed an

open window and saw a man outside, walking away from the building.

       Gennetti and another officer ran out of the apartment to pursue the man.

Meanwhile, Fitzpatrick noticed the man, got out of his cruiser, and gave chase. He

caught up to the individual, ordered him to the ground, and recognized him as Sosa.

Gennetti then handcuffed Sosa, explained that he was not under arrest, and read him

his Miranda rights. When asked whether, having these rights in mind, he wished to

speak with officers, Sosa replied “no.” The officers continued the search of the

apartment, where they found a handgun, ammunition, and various controlled

substances in the second bedroom. Then, at 3:32 p.m., officers informed Sosa that he

was under arrest and transported him to the Malden Police Station.



                                              2
       B.     Ambulance Call and Booking Process

       When defendant arrived at the station, he began “nodding off” in the booking

room, Docket # 59-1 at 4, and, according to Fitzpatrick’s testimony, officers had to

“nudge” defendant repeatedly to wake him up. At 4:49 p.m., Fitzpatrick called for an

ambulance to assess defendant. At 4:52 p.m., while waiting for the ambulance’s arrival,

Fitzpatrick initiated the booking process by asking defendant for his name and address

and entering the information into a computer to generate a booking report. See Docket

# 59-3. At 4:56 p.m., the ambulance arrived and Emergency Medical Technician

(“EMT”) Ryan McMamus (“McMamus”) examined defendant. See Docket # 59-5 at 1.

       According to the ambulance record and McMamus’s testimony, defendant stated

that he felt ill because he was withdrawing from heroin. Id. at 2. McMamus checked

defendant’s vital signs at 5:01 p.m. Defendant’s blood pressure was slightly elevated,

his heart rate and pulse were within normal limits, his airway was clear, and he was

breathing normally. McMamus asked defendant a series of questions and determined

that defendant was oriented to event, person, place, and time. Id. Defendant was also

evaluated on the Glasgow Coma Scale, which measures an individual’s alertness and

consciousness. He received the highest scores in each category: eyes, verbal, and

motor. These results, McMamus testified, indicate that defendant trained his eyes and

maintained eye contact, provided appropriate verbal responses without slurring, and

had full range of motion with his extremities.




                                             3
       At 5:04 p.m., defendant signed a refusal of treatment and transportation form and

the ambulance left. McMamus testified that “virtually” everyone assessed is offered

transportation to the hospital and may refuse, unless they are not in the “right state of

mind” to do so. Docket # 75 at 28-29. After leaving the Malden Police Station,

McMamus summarized his interaction with defendant in an ambulance report: “[Patient]

stated he did not feel nauseous and was not vomiting … Vitals were within normal

limits, no sense of sweating. Crew[’]s assessment revealed no abnormalities and no

indications of opioid withdrawal … officer noted he would keep a closer eye on [patient]

for development of symptoms.” Docket # 59-5 at 2.

       Immediately after the ambulance left, Fitzpatrick resumed the booking process.

Defendant provided additional information, including his mother’s maiden name, his

occupation and the name of his employer, as well as the name, partial address, and

telephone number of his girlfriend. Docket # 59-3 at 3. At 5:14 p.m., Fitzpatrick again

read defendant his Miranda rights. Defendant orally indicated that he understood his

rights and he signed a Statement of Rights form, which acknowledged these rights and

stated that he wished to speak with officers. Docket # 59-4.

       Fitzpatrick next asked defendant several questions regarding his mental health.

Defendant indicated that he had received psychiatric care from an unknown physician in

Everett. He also stated that he had previously attempted suicide at his sister’s house in

Revere. Docket # 59-3 at 4.

       C.     Strip Search and Discovery of Drugs


                                             4
        Immediately after Fitzpatrick finished the booking questions, Gennetti and

another officer brought defendant to a cell for a strip search. The officers asked

defendant to pull down his pants and underwear and to squat. When defendant

complied, Gennetti observed a plastic bag containing a white substance near

defendant’s genitals. Defendant handed the bag to Gennetti and Gennetti asked

defendant, “What is that?” Docket # 75 at 51. Defendant responded that he “grabbed it

off the table” before he “jumped out of the window.” Docket # 59-1 at 4. According to

the government, the bag tested positive for cocaine. The officers did not ask defendant

any additional questions or in any way seek further information from him.

        D.      Subsequent Hospitalization

        Defendant remained at the Malden Police Station until about 7:09 p.m., when

officers took him to the Cambridge Health Alliance Everett Hospital. 2 According to

hospital records, he was “somnolent” and “snoring” upon arrival. Docket # 59-6 at 8. At

7:29 p.m., he was administered blood and urine tests, which tested negative for opiates

and positive for cocaine. Id. at 16-17. Nonetheless, he was given the opioid reversal

drug, Narcan. Several hours later, defendant was administered a CAT Scan, the initial

results of which showed “multiple radiopaque tablets” in his colon.

        Defendant was discharged at 9:38 a.m. on January 24, 2018. His final CAT

Scan results, which became available after his discharge, indicated the presence of




2
         Gennetti and Fitzpatrick both testified that they were not involved in defendant’s transport to the
hospital and did not know what precipitated the decision to take defendant there.

                                                      5
“multiple … foreign bodies throughout the bowel from the stomach to the … colon …

consistent with the patient’s history of ingested drug packets.” Docket # 59-6 at 14.

II.    Legal Standard

       Under Miranda v. Arizona, 384 U.S. 436, 444 (1966), prior to any questioning,

law enforcement officials must advise an individual in custody that he has a right to

remain silent, that statements he makes may be used as evidence against him, that he

has the right to an attorney, and that if he cannot afford an attorney one will be

appointed for him.

       An individual may waive these rights so long as he does so voluntarily,

knowingly, and intelligently. Id. A waiver is voluntary when it is “the product of a free

and deliberate choice rather than intimidation, coercion, or deception.” United States v.

Bezanson-Perkins, 390 F.3d 34, 39 (1st Cir. 2004) (quoting Moran v. Burbine, 475 U.S.

412, 421 (1986)). A waiver is knowing and intelligent if made with “a full awareness of

both the nature of the right being abandoned and the consequences of the decision to

abandon it.” Id. When evaluating a waiver, the court begins with the presumption that

the defendant did not waive his rights and the government bears the burden of proving

the valid waiver by a preponderance of the evidence. United States v. Palmer, 203 F.3d

55, 60 (1st Cir. 2000).

       When a defendant refuses to speak with law enforcement, his “right to cut off

questioning” must be “scrupulously honored” by law enforcement. Michigan v. Mosley,

423 U.S. 96, 103-04 (1975). If law enforcement resumes questioning after a defendant


                                             6
invokes his right to remain silent, the admissibility of a subsequent statement is

determined in accordance with the so-called “Mosley factors” articulated by the

Supreme Court. They include: (1) whether a significant amount of time lapsed between

the defendant’s invocation of the right and further questioning; (2) whether the same

officer resumes questioning; (3) whether the defendant is given a fresh set

of Miranda warnings; and (4) whether the subsequent questioning concerns the same

crime as the subject of the interrogation previously cut off or refused by the defendant.

Id. at 104-06. See also United States v. Lugo Guerrero, 524 F.3d 5, 12 (1st Cir. 2008);

United States v. Oquendo-Rivas, 750 F.3d 12, 17-18 (1st Cir. 2014). These factors

provide a framework for assessing admissibility, but the court must ultimately “look to

the totality of the circumstances,” and “[t]he key inquiry remains whether defendant ‘was

in charge of the decision whether and to whom he would speak.’” Lugo Guerrero, 524

F.3d at 12 (alteration in original) (quoting United States v. Thongsophaporn, 503 F.3d

51, 57 (1st Cir. 2007)).

III.    Discussion

        Defendant moves to suppress only his statement about the drugs found during

the strip search: “I just grabbed it off the table before I jumped out of the window”. 3

        A. Second Miranda Warnings and Waiver




3        The supposed import of the statement is not entirely clear. It does not, without more, establish
that the other contraband found in the second bedroom belonged to defendant, particularly considering
the presence of two other individuals in the apartment.

                                                     7
      I begin with the third Mosley factor—whether the defendant was given a renewed

set of Miranda warnings—because it is the most significant in the instant case.

Defendant argues that he was too intoxicated to understand his second Miranda

warnings or waive his rights at the police station by signing the Statement of Rights

form. But the timeline of events, the witnesses’ testimony, and the signed waiver

establish by a preponderance of the evidence that his waiver was valid.

      I first note the proximity in time between McMamus’ evaluation of defendant and

the Miranda waiver. Between 4:56 p.m. and 5:04 p.m., McMamus assessed defendant.

I credit his statement that the assessment, while brief, “revealed no abnormalities” and

his resultant determination that defendant was highly alert and conscious. Docket #

59-5 at 2. The booking process resumed immediately after the EMTs left, at which point

defendant was aware of what was happening, “very conscious,” and “coherent,”

according to Fitzpatrick’s testimony. Docket # 75 at 85, 90. Defendant’s detailed

responses to Fitzpatrick’s questions during booking confirm that he was responsive and

oriented to the situation. See Docket # 59-3.

      Defendant’s waiver is timestamped 5:14 p.m.—a mere ten minutes or so after

McMamus’ evaluation. At this point, defendant verbally indicated he understood his

rights and wished to talk to law enforcement and he signed a written Statement of

Rights. Fitzpatrick also testified that defendant placed a phone call without any

assistance. It was shortly after he signed the waiver form that the strip search occurred,

during which defendant was able to follow Gennetti’s instructions to squat and remove

his pants and underwear.

                                            8
      Defendant makes much of his subsequent hospitalization nearly two hours later,

suggesting that he was not “in control of his own body, let alone his mind” while at the

Malden Police Station earlier. Docket # 59 at 12. But, according to hospital records,

officers stated that they were concerned that defendant ingested drugs while running

from police outside of the apartment building because, although defendant was “awake

and alert” earlier, he “became increasingly somnolent.” Docket # 59-6 at 5, 8. This

information supports the conclusion that defendant was coherent during the booking

process, second Miranda warnings, and strip search, but gradually became more

lethargic or impaired throughout the evening.

      Given the evidence, I find that the government has met its burden to establish

that defendant was in control of his decision to waive his Miranda rights and that the

waiver was knowing and intelligent. See United States v. Cintron, No. 07–CR–10435–

NMG, 2009 WL 924423, at *3 (D. Mass. 2009) (finding Miranda waiver valid even

though defendant’s heroin intoxication during questioning caused slurred speech,

inability to stay awake, and a lack of balance and coordination); United States v.

McForbes, 110 F. Supp. 3d 332, 336-37 (D. Mass. 2015), aff’d, No. 16-1281, 2018 WL

7959183 (1st Cir. Nov. 26, 2018) (upholding Miranda waiver of defendant on Suboxone

and other substances in light of other evidence that he was alert and coherent).

      I also find that defendant’s waiver was voluntary. There is no evidence that

defendant’s will was overborne or that law enforcement coerced his statement. A strip

search is a standard part of the booking process and, contrary to defendant’s assertion,

there is no evidence that it imposed “undue psychological pressure.” Docket # 59 at 15.

                                            9
Finally, the “questioning” at issue here involved a single question by Gennetti on finding

the bag of drugs. This was not a situation in which law enforcement wore down

defendant’s resistance through interrogation.

      B. Other Mosley Factors

      The three remaining Mosley factors also support a denial of the motion to

suppress. Approximately two hours passed between defendant’s initial invocation of his

right to remain silent when he was caught and Gennetti’s question during the strip

search at the police station. Mosley, 423 U.S. at 107 (finding two hours to be a

“significant period” of time). The same officer—Gennetti—advised defendant of his

Miranda rights outside of the apartment and asked him about the bag of drugs during

the strip search, but another officer—Fitzpatrick—gave defendant his second Miranda

warnings and secured defendant’s written waiver. And because defendant was not truly

questioned about a crime outside of the apartment, this is not a situation in which the

subsequent questioning “concerns the same crime as the interrogation previously cut

off.” Lugo Guerrero, 524 F.3d at 12.

IV.   Conclusion

      Defendant’s motion to suppress (Docket # 59) is DENIED.



        10/22/2019                                /s/ Rya W. Zobel
          DATE                                     RYA W. ZOBEL
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                            10
